              Case 19-01146-dd                          Doc 10       Filed 03/08/19 Entered 03/08/19 12:06:12                       Desc Main
                                                                     Document      Page 1 of 12
 Fill in this information to identify your case:
 Debtor 1               Ricky Alan Ransbottom, Jr.                                                                     Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2            Megan Rene Jeffcoat-Ransbottom
 (Spouse, if filing) First Name       Middle Name            Last Name
 United States Bankruptcy Court for the:          DISTRICT OF SOUTH CAROLINA                                           Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 19-01146
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included                   Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included                   Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:

$409.00 per Month for 60 months

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-01146-dd                          Doc 10       Filed 03/08/19 Entered 03/08/19 12:06:12                         Desc Main
                                                                     Document      Page 2 of 12
 Debtor                Ricky Alan Ransbottom, Jr.                                                  Case number        19-01146
                       Megan Rene Jeffcoat-Ransbottom

                          The debtor will make payments pursuant to a payroll deduction order.
                          The debtor will make payments directly to the trustee.
                          Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                    The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                          Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                          motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                          value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                          amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                          below.

                                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                          under Part 5.1 of this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                          allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                          Court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this
                          paragraph.

                                    Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                          section 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                          reasonable time.



District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                                     Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-01146-dd                            Doc 10         Filed 03/08/19 Entered 03/08/19 12:06:12                                       Desc Main
                                                                         Document      Page 3 of 12
 Debtor                Ricky Alan Ransbottom, Jr.                                                                  Case number         19-01146
                       Megan Rene Jeffcoat-Ransbottom

 Name of creditor      Estimated             Collateral              Value of collateral    Amount of claims senior    Estimated amount of      Interest rate    Estimated monthly
                       amount of                                                            to creditor's claim        secured claim                             payment to creditor
                       creditor's total                                                                                                                          (disbursed by the
                       claim                                                                                                                                     trustee)


 CAROLINA
 TITLE
 LOANS                 $650.00               2002 SATURN             $200.00                                $0.00                   $200.00          6.00%                         $5.00
                                                                                                                                                                 (or more)

Insert additional claims as needed.

 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11
                          U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                          reasonable time.
 Name of Creditor                    Collateral                                        Estimated amount of claim           Interest rate         Estimated monthly payment to
                                                                                                                                                 creditor


 CREDIT MANAGEMENT
 ACCEPTANCE CORP.                    2012 DODGE CHARGER                                                    $8,368.90                  6.00%                                      $162.00
                                                                                                                                                 (or more)
                                                                                                                                                 Disbursed by:
                                                                                                                                                     Trustee
                                                                                                                                                     Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of creditor      Estimated             Total of all            Applicable             Value of debtor's          Amount of lien not       Amount of lien avoided
 and description       amount of lien        senior/unavoidable      Exemption and Code     interest in property       avoided (to be paid in
 of property                                 liens                   Section                                           3.2 above)
 securing lien


 SECURITY
 FINANCE

 HOUSEHOL
 D GOODS:                                                                    $1,500.00
 522(f)                                                                S.C. Code Ann. §
 VOIDABLE              $2,000.00                          $0.00          15-41-30(A)(3)                $1,500.00                       $0.00                                       100%




District of South Carolina
Effective December 1, 2017                                                                 Chapter 13 Plan                                                          Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 19-01146-dd                          Doc 10          Filed 03/08/19 Entered 03/08/19 12:06:12                                      Desc Main
                                                                        Document      Page 4 of 12
 Debtor                Ricky Alan Ransbottom, Jr.                                                                 Case number         19-01146
                       Megan Rene Jeffcoat-Ransbottom

 Name of creditor      Estimated             Total of all            Applicable            Value of debtor's          Amount of lien not       Amount of lien avoided
 and description       amount of lien        senior/unavoidable      Exemption and Code    interest in property       avoided (to be paid in
 of property                                 liens                   Section                                          3.2 above)
 securing lien


 WORLD
 FINANCE
 CORPORATI
 ON

 HOUSEHOL
 D GOODS:                                                                    $1,500.00
 522(f)                                                                S.C. Code Ann. §
 VOIDABLE              $1,000.00                          $0.00          15-41-30(A)(3)               $1,500.00                       $0.00                                    100%


                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable                    Non-exempt equity Estimated lien                    Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and                 (Debtor's equity                                    lien not   avoided
 description           debtor's              multiplied by   Code Section                  less exemption)                                     avoided(to
 of property           property less         debtor’s                                                                                          be paid in
 securing lien         senior/unavoi         proportional                                                                                      3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.


District of South Carolina
Effective December 1, 2017                                                                Chapter 13 Plan                                                         Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-01146-dd                          Doc 10       Filed 03/08/19 Entered 03/08/19 12:06:12                           Desc Main
                                                                     Document      Page 5 of 12
 Debtor                Ricky Alan Ransbottom, Jr.                                                    Case number        19-01146
                       Megan Rene Jeffcoat-Ransbottom

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                          The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                          priority claim without further amendment of the plan.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name of DSO
                                        recipient), at the rate of $      or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any
                          contrary court order or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


 Name of Creditor               Description of leased                Current installment           Estimated amount of             Estimated monthly
                                property or executory                payment                       arrearage through month         payment on arrearage to be
                                contract                                                           of filing or conversion         disbursed by the trustee

District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                   Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 19-01146-dd                          Doc 10       Filed 03/08/19 Entered 03/08/19 12:06:12                        Desc Main
                                                                     Document      Page 6 of 12
 Debtor                Ricky Alan Ransbottom, Jr.                                                       Case number   19-01146
                       Megan Rene Jeffcoat-Ransbottom

 Name of Creditor              Description of leased                 Current installment           Estimated amount of           Estimated monthly
                               property or executory                 payment                       arrearage through month       payment on arrearage to be
                               contract                                                            of filing or conversion       disbursed by the trustee
 KERSON
 GOODFREY                                                                              $550.00                         $0.00                                 $0.00

                                                                                                                                 (or more)

Insert additional claims as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.



 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X      /s/ Ricky Alan Ransbottom, Jr.                                             X      /s/ Megan Rene
                                                                                          Jeffcoat-Ransbottom
        Ricky Alan Ransbottom, Jr.                                                        Megan Rene Jeffcoat-Ransbottom
        Signature of Debtor 1                                                             Signature of Debtor 2

        Executed on           March 8, 2019                                               Executed on      March 8, 2019

 X      /s/ JASON T. MOSS                                                          Date     March 8, 2019
        JASON T. MOSS 7240
        Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                       Chapter 13 Plan                                                Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
Case 19-01146-dd          Doc 10     Filed 03/08/19 Entered 03/08/19 12:06:12       Desc Main
                                     Document      Page 7 of 12



                              UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF SOUTH CAROLINA

 IN RE:
                                                     CASE NO:
 Ricky Alan Ransbottom, Jr., and
 Megan Rene Jeffcoat-Ransbottom                      CHAPTER 13

 (Set forth here all names including married,
 maiden, and trade names used by debtor within the
                                                          CERTIFICATE OF SERVICE
 last 8 years.)

                                  DEBTOR(S)
 Address:
 252 Oakturn Lane
 Gaston, SC 29053

 Last four digits of Social-Security or Individual
 Tax-Payer-Identification (ITIN) No(s)., (if any):
 6535 & 5729

      THE UNDERSIGNED HEREBY CERTIFIES THAT HE OR SHE PROPERLY SERVED THE
FOREGOING CHAPTER 13 PLAN TO THE TRUSTEE VIA CM/ECF AND CREDITORS ATTACHED
HERETO AND INCORPORATED HEREIN BY REFERENCE VIA FIRST CLASS MAIL, POSTAGE
PREPAID ON March 8, 2019.




Date: March 8, 2019                                        /s/ Jamie A. Weller
                                                           Bankruptcy Paralegal
                                                           Moss & Associates, Attorneys, PA
                                                           816 Elmwood Ave.
                                                           Columbia, SC 29201
    Case 19-01146-dd   Doc 10   Filed 03/08/19 Entered 03/08/19 12:06:12   Desc Main
                                Document      Page 8 of 12

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        AARONS SALES AND LEASE
                        1015 COBB PLACE BLVD
                        KENNESAW GA 30144


                        ALLIED INTERSTATE
                        PO BOX 361445
                        COLUMBUS OH 43236


                        ALLSOUTH FEDERAL CREDIT UNION
                        730 ELMWOOD AVENUE
                        COLUMBIA SC 29201


                        AMCOL SYSTEMS
                        900 RIVERHILL ROAD
                        COLUMBIA SC 29210


                        AMERICAN MEDICAL COLLECTION AGENCY
                        4 WESTCHESTER PLAZA
                        SUITE 110
                        ELMSFORD NY 10523


                        ATTORNEY GENERAL OF UNITED STATES
                        950 PENNSYLVANIA AVE, NW
                        WASHINGTON DC 20530-0001


                        AUTO MONEY TITLE LOANS
                        1400 KNOX ABOTT DRIVE
                        CAYCE SC 29033


                        BANK OF AMERICA
                        PO BOX 5170
                        SIMI VALLEY CA 93062


                        CAPITAL ONE
                        1680 CAPITAL ONE DRIVE
                        WEST MCLEAN VA 22103


                        CAROLINA TITLE LOANS
                        1120 KNOX ABBOT DRIVE
                        CAYCE SC 29033


                        CREDIT COLLECTION SERVICES
                        725 CANTON STREET
                        NORWOOD MA 02062
Case 19-01146-dd   Doc 10   Filed 03/08/19 Entered 03/08/19 12:06:12   Desc Main
                            Document      Page 9 of 12


                    CREDIT MANAGEMENT ACCEPTANCE CORP.
                    PO BOX 2085
                    COLUMBIA SC 29202


                    ENHANCED RECOVERY
                    PO BOX 57547
                    JACKSONVILLE FL 32241


                    FEDERAL STUDENT LOAN SERVICE
                    PO BOX 69184
                    HARRISBURG PA 17106


                    FRANKLIN COLLECTION
                    2978 W JACKSON ST
                    TUPELO MS 38801


                    IRS
                    PO BOX 7346
                    PHILADELPHIA PA 19101-7346


                    KAY JEWELERS
                    375 GHENT ROAD
                    AKRON OH 44333


                    KERSON GOODFREY
                    433 MILLSTON ROAD
                    FLORENCE SC 29505


                    LEXINGTON COUNTY HEALTH SERVICES
                    4700 FOREST DRIVE
                    COLUMBIA SC 29206-3119


                    LEXINGTON COUNTY TREASURER
                    212 S. LAKE DRIVE
                    LEXINGTON SC 29072


                    LEXINGTON MEDICAL CENTER
                    PO BOX 1409
                    LEXINGTON SC 29071


                    NORTH AMERICAN TITLE LOANS
                    1309 CHARLESTON HIGHWAY
                    WEST COLUMBIA SC 29169
Case 19-01146-dd   Doc 10    Filed 03/08/19 Entered 03/08/19 12:06:12   Desc Main
                            Document      Page 10 of 12


                    PORTFOLIO RECOVERY
                    120 CORPORATE BLVD
                    SUITE 100
                    NORFOLK VA 23502


                    PORTFOLIO RECOVERY
                    PO BOX 12914
                    NORFOLK VA 23541


                    RADIUS GLOBAL SOLUTIONS
                    PO BOX 390846
                    MINNEAPOLIS MN 55439


                    RECEIVABLE SOLUATIONS
                    800 DUTCH SQUARE BLD, SUITE 100
                    COLUMBIA SC 29210


                    RENT A CENTER
                    2315 AUGUSTA ROAD
                    WEST COLUMBIA SC 29169


                    SC DEPT OF REVENUE
                    PO BOX 12265
                    COLUMBIA SC 29211


                    SCE&G
                    1400 LADY STREET
                    COLUMBIA SC 29218


                    SECURITY FINANCE
                    609 12TH ST
                    WEST COLUMBIA SC 29169


                    SOUTH STATE BANK
                    PO BOX 100115
                    COLUMBIA SC 29202


                    TD BANK
                    PO BOX 12249
                    COLUMBIA SC 29221


                    TITLE MAX
                    1427 BROAD RIVER ROAD
                    COLUMBIA SC 29210
Case 19-01146-dd   Doc 10    Filed 03/08/19 Entered 03/08/19 12:06:12   Desc Main
                            Document      Page 11 of 12


                    TONTO APACHE DBA COMET LOANS
                    PO BOX 667
                    BLANDING UT 84511


                    US ATTORNEY'S OFFICE
                    ATTN DOUG BARNETT
                    1441 MAIN ST STE 500
                    COLUMBIA SC 29201


                    US DEPT OF EDUCATION
                    2505 S FINLEY ROAD
                    LOMBARD IL 60148-4899


                    WELLS FARGO CARD SERVICE
                    PO BOX 14517
                    DES MOINES IA 50306


                    WOODFOREST BANK
                    2401 AUGUSTA ROAD
                    WEST COLUMBIA SC 29169


                    WORLD FINANCE CORPORATION
                    1630 AIRPORT BLVD
                    WEST COLUMBIA SC 29169


                    ZOCA LOANS
                    27565 RESEARCH PARK DRIVE
                    MISSION SD 57555
Case 19-01146-dd   Doc 10    Filed 03/08/19 Entered 03/08/19 12:06:12   Desc Main
                            Document      Page 12 of 12
